DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (9343433).


    PNG
    media_image1.png
    632
    842
    media_image1.png
    Greyscale

Regarding claim 1, fig 12, Lee discloses:
1. (Currently Amended) A semiconductor package comprising: a package substrate 12; a first semiconductor chip 34 disposed on the package substrate, the first semiconductor chip 34 including a first surface and a second surface opposite to each other and an outer side connecting the first surface and the second surface; a plurality of first connection terminals 36 disposed on the first surface of the first semiconductor chip 34 and in contact with an upper surface of the package substrate 10; a second semiconductor chip 102 overlying the second surface of the first semiconductor chip 34, the second semiconductor chip 102 including a third surface and a fourth surface opposite to each other; and a plurality of second connection terminals (unlabeled, see markup fig 12) disposed on the third surface of the second semiconductor chip 102 and in contact with the second surface of the first semiconductor chip 34, wherein the plurality of first connection terminals 36 include a first signal connection terminal electrically connected to the first via (unlabeled; see markup fig 12) and at least one first dummy connection terminal (36, see markup figure 12; the dummy terminal does not carry signal from the chip to external device through the substrate 12.) spaced apart from the first signal connection terminal 36.


As to claim 8, fig 12, Lee discloses:

8. (Original) The semiconductor package of claim 1, wherein each of the plurality of first connection terminals 36 comprises a first bump, and a first pad disposed between the first bump and the first surface of the first semiconductor chip 34, and wherein the first area is a value measured at a boundary in which the first bump contacts the upper surface of the package substrate 12.  

As to claim 9, fig 12, Lee discloses:

9. (Original) The semiconductor package of claim 8, wherein each of the plurality of second connection terminals comprises a second bump, and a second pad disposed between the second bump and the third surface of the second semiconductor chip 102, and wherein the second area is a value measured at a boundary in which the second bump contacts the second surface of the first semiconductor chip 34.   

As to claim 10, fig 12, Lee discloses:

10. (Original) The semiconductor package of claim 1, further comprising: a third semiconductor chip 202 disposed on the fourth surface of the second semiconductor chip 102, and includes a fifth surface and a sixth surface opposite to each other; and a plurality of third connection terminals 78 disposed on the fifth surface of the third semiconductor chip 202 and contact the fourth surface of the second semiconductor chip 102.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-3, 11, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Choi.
Regarding claim 2, Lee discloses the invention substantially as claimed, except for a total number of the plurality of first connection terminals and a total number of the plurality of second connection terminals are different from each other.    

	


    PNG
    media_image2.png
    480
    666
    media_image2.png
    Greyscale



As to claim 2, fig 16, Choi discloses:

2. (Original) The semiconductor package of claim 1, wherein a total number of the plurality of first connection terminals 20 and a total number of the plurality of second connection terminals 42 are different from each other.  

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Lee to teachings of a total number of the plurality of first connection terminals 20 and a total number of the plurality of second connection terminals 42 are different from each other as taught by Choi, because it is desirous in the art to achieve the predictable result of providing a robust electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that 

As to claim 3, the combined teaching of Lee and Choi discloses:

3. (Original) The semiconductor package of claim 2, wherein the total number of the plurality of second connection terminals 42 is larger than the total number of the plurality of first connection terminals 20.   (Choi, fig 16)

As to claim 11, the combined teaching of Lee and Choi discloses:

11. (Currently Amended) The semiconductor package of claim 10, wherein the first area is larger than a third area, the third area being a sum of areas in which the plurality of third connection terminals 78 contact the fourth surface of the second semiconductor chip 102.  (Lee, fig 12, Choi, fig 16)

As to claim 21, the combined teaching of Lee and Choi discloses:

21. (New) The semiconductor package of claim 1, wherein a first area which is a sum of areas in which the plurality of first connection terminals 36 contact the upper surface of the package substrate 12 is larger than a second area which is a sum of areas in which the plurality of second connection terminals contact the second surface of the first semiconductor chip 34.  (Choi, fig 16)

Allowable Subject Matter
Claims 4-7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15-20 are allowed.
The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
13. (Original) A semiconductor package comprising: a package substrate; a first semiconductor chip disposed on a package substrate, the first semiconductor chip including a first surface and a second surface opposite to each other; a first signal connection terminal disposed between the first surface of the first semiconductor chip and an upper surface of the package substrate, the first signal connection terminal electrically connecting the first semiconductor chip and the package substrate; a first dummy connection terminal interposed between the first surface of the first semiconductor chip and the upper surface of the package substrate, the first dummy connection terminal spaced apart from the first signal connection terminal; a second semiconductor chip overlying the second surface of the first semiconductor chip, the second semiconductor chip including a third surface and a fourth surface opposite to each other; Response to Restriction Requirement Page 4 of 8 Attorney Docket No. 8421-371CON a second signal connection terminal disposed between the third surface of the second semiconductor chip and the second surface of the first semiconductor chip, the second signal connection terminal electrically connecting the first semiconductor chip and the second semiconductor chip; and a second dummy connection terminal and a third 
18. (Original) A semiconductor package comprising: a package substrate including a substrate pad on an upper surface thereof; a first signal connection terminal electrically connected to the substrate pad; a first dummy connection .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813